Citation Nr: 0711695	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral defective 
hearing.

2. Entitlement to service connection for residuals of 
malaria.

3. Entitlement to service connection for a respiratory 
disorder.

4. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, KC, and TC


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946.  

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran and two family members provided testimony before 
a Veterans Law Judge via videoconference at the RO in 
November 2004; a transcript is of record.

In December 2004, the Board remanded the case for development 
on the then pending appellate issues, namely entitlement to 
service connection for bilateral defective hearing, residuals 
of malaria, residuals of cold injury to the feet, an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD), a back disorder, degenerative joint disease 
of the left knee, degenerative joint disease of the right 
knee, a respiratory disorder, and diabetes mellitus.

The RO has taken action on several of the pending issues.  
Service connection is now in effect for PTSD, rated as 30 
percent disabling, residuals of cold injury to both right and 
left lower extremities, each rated as 10 percent disabling; 
degenerative joint disease of both right and left lower 
extremities, each rated as 10 percent disabling; and 
degenerative joint disease of the low back, also rated at 
10 percent.  These issues are no longer on appeal, and the 
remaining appellate issues are as shown on the first page of 
the present decision.

Before the case was returned to the Board, communications 
were instituted with the veteran with regard to other 
possible claims not yet perfected on appeal, including 
entitlement to service connection for a heart condition.  

In May 2007, the Board corresponded with the veteran to 
inform him that the Veterans Law Judge before whom he and 
others had testified was no longer with the Board, and asking 
him if he wished to have another hearing.

In a document dated March 7, 2007, the veteran indicated that 
he wanted to have another videoconference hearing before a 
Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

Based on the request by the veteran as indicated above, the 
case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing at the RO, as the 
docket permits.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


